UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05569 Franklin Universal Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 650) 312-2000 Date of fiscal year end: _ 8/31 Date of reporting period: 2/28/14 Item 1. Reports to Stockholders. Contents Semiannual Report Financial Highlights and Statement of Investments 12 Franklin Universal Trust 1 Financial Statements 23 Performance Summary 6 Notes to Financial Statements 27 Annual Shareholders Meeting 7 Shareholder Information 36 Important Notice to Shareholders 8 Dividend Reinvestment and Cash Purchase Plan 9 Semiannual Report Franklin Universal Trust Your Funds Goals and Main Investments: Franklin Universal Trusts primary investment objective is to provide high, current income consistent with preservation of capital. Its secondary objective is growth of income through dividend increases and capital appreciation. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Dear Shareholder: We are pleased to bring you Franklin Universal Trusts semiannual report for the period ended February 28, 2014. Performance Overview For the six months under review, the Funds cumulative total returns were +10.30% based on net asset value and +10.14% based on market price, as shown in the Performance Summary on page 6. For comparison, the Credit Suisse (CS) High Yield Index, which is designed to mirror the investable universe of the U.S. dollar-denominated high yield debt market, produced a +7.38% total return, 1, 2 and utilities stocks, as measured by the Standard & Poors ® (S&P ® ) 500 Utilities Index, which tracks all electric utility stocks in the broad S&P 500 ® Index, generated a +10.71% total return for the same period. 1, 3 Economic and Market Overview The U.S. economy showed ongoing signs of recovery during the six-month period ended February 28, 2014, although abnormally cold weather negatively affected economic activity beginning in January. Solid consumer and business The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 13. Semiannual Report | 1 spending, rising inventories, and increasing exports underpinned economic growth in the fourth quarter of 2013. Manufacturing activity expanded during the six-month period, although it slowed in early 2014, partly because of adverse weather. Retail sales rose for the period compared with the prior years levels, with particularly strong performance toward year-end 2013. The unemployment rate declined to 6.7% in February from 7.2% in August. 4 Inflation remained well below the Federal Reserve Boards (Feds) 2.0% target. Long-term Treasury yields rose late in 2013 as the Federal Reserve Board (Fed) announced that it would reduce its bond purchases by $10 billion a month beginning in January 2014 while keeping interest rates low. However, yields declined through period-end as investors shifted from emerging market assets to less risky assets because of concerns over emerging market growth prospects and the potential impact of the Feds reductions to its asset purchase program. Despite soft economic data in February, the new Fed Chair, Janet Yellen, confirmed that the Fed would continue to reduce its asset purchases, although it would reconsider its plan if the outlook changed significantly. In October 2013, the federal government temporarily shut down after Congress reached a budget impasse. However, Congress passed a spending bill in January to fund the federal government though September 2014. Congress then approved suspension of the debt ceiling until March 2015. The 10-year Treasury yield rose from 2.78% at the beginning of the period to a high of 3.04% at the end of 2013, mainly because of economic improvement and market certainty about the Feds plans. However, some weakening economic data, possibly affected by bad weather, and increasing political tension in Ukraine contributed to a decline in the 10-year U.S. Treasury yield to 2.66% at period-end. Investment Strategy We invest primarily in two asset classes: high yield bonds and utility stocks. Within the high yield portion of the portfolio, we use fundamental research to invest in a diversified portfolio of bonds. Within the utility portion of the portfolio, we focus on companies with attractive dividend yields and with a history of increasing their dividends. Managers Discussion Performance of the Funds primary asset classes was positive during the six months under review. Concerns earlier in the summer about higher interest rates led to a sell-off, but at the beginning of the period financial markets 2 | Semiannual Report began to accept that the Feds exit from quantitative easing and other supportive monetary policies would be gradual and based on economic data. Therefore, fears of a prolonged rise in interest rates abated, and equity and credit markets appreciated in value. After rising sharply in May and June, yields on the 10-year Treasury bond peaked in early September before declining near period-end. With the prospect of higher interest rates no longer a pressing concern, the high yield corporate bond market turned its focus to company credit fundamentals, which were generally solid. At the end of February, the par-weighted high yield default rate was well below the historical average. In addition to favorable fundamental trends, the high yield asset class continued to benefit from positive inflows, as investors sought income in a low interest rate environment. The combination of technical and fundamental factors enabled high yield corporate bonds, as measured by the CS High Yield Index, to return +7.38% as spreads tightened from 5.0 to 4.2 percentage points over Treasuries. 1, 2 Utility stocks, as measured by the S&P 500 Utilities Index, returned +10.71% for the period, as investors remained attracted to the combination of high relative dividend yields with a favorable, fundamental growth component. 1, 3 High Yield Corporate Bonds The Fund benefited from an overweighted position in broadcasting and an underweighted position in retailing relative to the CS High Yield Index. 5 The broadcasting industry outperformed the index during the period under review as operational results remained sound with an improving advertising market being a key support for radio, outdoor advertising and television companies. Broadcasting also received important support from the high yield market as highly leveraged creditors were able to refinance and extend maturities, thus providing companies with more time until maturities and decreasing the risk of default. Retailing was hurt by weaker-than-expected sales during the holidays and the beginning of 2014, caused by severe winter weather as well as an intensely promotional, competitive environment, which drove the industrys underperformance for the six-month period. The Funds performance in the high yield asset class was hindered by an overweighted position in the wireless communications industry and a lack of exposure to the paper and forest products industry relative to the CS High Yield Index. 6 The broader wireless communications industry suffered from intensifying competitive pressures, as well as from debt-funded capital spending to fund network upgrades. The paper and forest products industry outperformed the broader index resulting from a rally in certain distressed issues following the merger of one of the distressed companies with a recently restructured competitor. A weaker Canadian dollar also benefited certain Canada-domiciled issuers. Portfolio Breakdown 2/28/14 % of Total Investments* Corporate Bonds % Utilities Common Stocks % Materials Common Stocks % Natural Resources Common Stocks % Senior Floating Rate Interests % Convertible Preferred Stocks % Preferred Stocks % Transportation Common Stocks % Short-Term Investments & Other Net Assets % *Percentage of total investments of the Fund. Total investments of the Fund include long-term and short-term investments and other net assets, excluding long-term debt issued by the Fund. Semiannual Report | 3 Top 10 Holdings* Based on Total Investments** 2/28/14 vs. 8/31/13 Issuer 2/28/14 Dominion Resources Inc. % Duke Energy Corp. % Sempra Energy % The Southern Co. % NextEra Energy Inc. % CenterPoint Energy Inc. % Edison International % Pinnacle West Capital Corp. % American Electric Power Co. Inc. % Spectra Energy Corp. % Issuer 8/31/13 Duke Energy Corp. % Dominion Resources Inc. % The Southern Co. % Sempra Energy % NextEra Energy Inc. % CenterPoint Energy Inc. % Pinnacle West Capital Corp. % Alliant Energy Corp. % Edison International % American Electric Power Co. Inc. % *Excludes money market funds. **Percentage of total investments of the Fund. Total investments of the Fund include long-term and short- term investments and other net assets, excluding long-term debt issued by the Fund. Utility Stocks The Funds utilities sector delivered strong absolute performance during the six-month period, in line with the S&P 500 Utilities Index, but this performance lagged that of the S&P 500 Index. An increase in consumer confidence and U.S. economic improvements benefited nearly all equity market sectors, while a continuance of relatively low interest rates helped maintain investor interest in high dividend-paying securities like utilities. Some of the top-performing utilities during the period benefited from expansion opportunities in natural gas and electricity transmission. Dominion Resources and Spectra Energy, an energy sector position, each has a significant presence in natural gas transmission, and increased North American gas development has improved the usage and opportunity of their pipelines. American Electric Power offered similar opportunity on the electricity side, where it is one of the largest U.S. operators of high voltage networks. These three companies outperformed the utilities market during the period. FirstEnergy announced a 35% reduction in its quarterly dividend payout in January, and its share price was negatively impacted. Overall, most of the Funds utility holdings continued to focus on regulated, dividend-paying utilities. Thank you for your continued participation in Franklin Universal Trust. We look forward to serving your future investment needs. Sincerely, CFA ® is a trademark owned by CFA Institute. 4 | Semiannual Report The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. The indexes are unmanaged and include reinvestment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 2. CS High Yield Index. Copyright © 2and/or its affiliates. All rights reserved. 3. S&P Dow Jones Indices. Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P Dow Jones Indices in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, adequacy, completeness or availability of any information and is not responsible for any errors or omis- sions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or con- sequential damages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with subscribers or others use of S&P index data. 4. Source: Bureau of Labor Statistics. 5. Broadcasting holdings are in media in the SOI. 6. Wireless communications holdings are in telecommunication services in the SOI. Semiannual Report | 5 Performance Summary as of 2/28/14 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses. Capital gain distributions are net profits realized from the sale of portfolio securities. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Total returns do not reflect any sales charges paid at inception or brokerage commissions paid on secondary market purchases. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Price and Distribution Information Symbol: FT Change 2/28/14 8/31/13 Net Asset Value (NAV) +$ $ $ Market Price (NYSE) +$ $ $ Distributions (9/1/132/28/14) Dividend Income $ Performance 1 6-Month 1-Year 5-Year 10-Year Cumulative Total Return 2 Based on change in NAV 3 + % + % + % + % Based on change in market price 4 + % + % + % + % Average Annual Total Return 2 Based on change in NAV 3 + % + % + % + % Based on change in market price 4 + % + % + % + % Average Annual total Return (3/31/14) 5 Based on change in NAV 3 + % + % + % Based on change in market price 4 + % + % + % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. All investments involve risks, including possible loss of principal. Bond prices generally move in the opposite direction of interest rates. As prices of bonds in a fund adjust to a rise in interest rates, the Funds share price may decline. Investments in lower rated bonds include higher risk of default and loss of principal. Stock prices fluctuate, sometimes rapidly and dramatically, due to factors affecting individual companies, particular industries or sectors, or general market conditions. In addition to having sensitivity to other factors, securities issued by utility companies have historically been sensitive to interest rate changes. When interest rates fall, utility securities prices, and thus a utilities funds share price, tend to rise; when interest rates rise, their prices generally fall. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. 1. The Fund has a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year-end. Fund investment results reflect the fee waiver, to the extent applicable; without this reduction, the results would have been lower. 2. Total return calculations represent the cumulative and average annual changes in value of an investment over the periods indicated. Six-month return has not been annualized. 3. Assumes reinvestment of distributions based on net asset value. 4. Assumes reinvestment of distributions based on the dividend reinvestment and cash purchase plan. 5. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 6 | Semiannual Report Annual Shareholders Meeting March 21, 2014 An annual shareholders meeting of Franklin Universal Trust (Fund) was held on March 21, 2014. At the meeting, the holders of 20,093,292 shares of the Funds common stock were represented in person or by proxy, constituting a quorum. The following persons were elected by the shareholders to serve as Trustees of the Fund. The results of the voting at the meeting are as follows: Shares % of Shares % of Nominees For Voted Withheld Voted Harris J. Ashton % % Sam Ginn % % Edith E. Holiday % % Gregory E. Johnson % % Rupert H. Johnson, Jr. % % J. Michael Luttig % % Frank A. Olson % % Larry D. Thompson % % John B. Wilson % % Semiannual Report | 7 Important Notice to Shareholders Share Repurchase Program The Funds Board previously authorized an open-market share repurchase program, pursuant to which the Fund may purchase Fund shares, from time to time, up to 10% of the Funds common shares in open-market transactions, at the discretion of management. This authorization remains in effect. 8 | Semiannual Report Dividend Reinvestment and Cash Purchase Plan The Funds Dividend Reinvestment and Cash Purchase Plan (Plan) offers you a prompt and simple way to reinvest dividends and capital gain distributions in shares of the Fund. The Plan also allows you to purchase additional shares of the Fund by making voluntary cash payments. BNY Mellon Investment Servicing (US) Inc. (Plan Agent), P.O. Box 43006, Providence, RI 02940-3006, acts as your Plan Agent in administering the Plan. The complete Terms and Conditions of the Dividend Reinvestment and Cash Purchase Plan are contained in the Funds Dividend Reinvestment and Cash Purchase Plan Brochure. Participants may contact the Plan Agent at the address above to obtain a copy of the Brochure. You are automatically enrolled in the Plan unless you elect to receive dividends or distributions in cash. If you own shares in your own name, you should notify the Plan Agent, in writing, if you wish to receive dividends or distributions in cash. If the Fund declares a dividend or capital gain distribution payable either in cash or in stock of the Fund and the market price of shares on the valuation date equals or exceeds the net asset value, the Fund will issue new shares to you at the higher of net asset value or 95% of the then current market price. Whenever the Fund declares a distribution from capital gains or an income dividend payable in either cash or shares, if the net asset value per share of the Funds common stock exceeds the market price per share on the valuation date, the Plan Agent shall apply the amount of such dividend or distribution payable to participants to the purchase of shares (less their pro rata share of brokerage commissions incurred with respect to open market purchases in connection with the reinvestment of such dividend or distribution). If the price exceeds the net asset value before the Plan Agent has completed its purchases, the average purchase price may exceed the net asset value, resulting in fewer shares being acquired than if the Fund had issued new shares. All reinvestments are in full and fractional shares, carried to three decimal places. The Fund will not issue shares under the Plan at a price below net asset value. The Plan permits you on a voluntary basis to submit in cash payments of not less than $100 each up to a total of $5,000 per month to purchase additional shares of the Fund. It is entirely up to you whether you wish to buy additional shares with voluntary cash payments, and you do not have to send in the same amount each time if you do. These payments should be made by check or money order payable to BNY Mellon Investment Servicing (US) Inc. and sent to Investment Services, P.O. Box 43006, Providence, RI 02940-3006, Attn: Franklin Universal Trust. Your cash payment will be aggregated with the payments of other participants and invested on your behalf by the Plan Agent in shares of the Fund that are purchased in the open market. Semiannual Report | 9 The Plan Agent will invest cash payments on approximately the 5th of each month in which no dividend or distribution is payable and, during each month in which a dividend or distribution is payable, will invest cash payments beginning on the dividend payment date. Under no circumstances will interest be paid on your funds held by the Plan Agent. Accordingly, you should send any voluntary cash payments you wish to make shortly before an investment date but in sufficient time to ensure that your payment will reach the Plan Agent not less than two business days before an investment date. Payments received less than two business days before an investment date will be invested during the next month or, if there are more than 30 days until the next investment date, will be returned to you. You may obtain a refund of any cash payment by written notice, if the Plan Agent receives the written notice not less than 48 hours before an investment date. There is no direct charge to participants for reinvesting dividends and capital gain distributions, since the Plan Agents fees are paid by the Fund. However, when shares are purchased in the open market, each participant will pay a pro rata portion of any brokerage commissions incurred. The Plan Agent will deduct a $5.00 service fee from each of your voluntary cash payments. The automatic reinvestment of dividends and capital gain distributions does not relieve you of any taxes which may be payable on dividends or distributions. In connection with the reinvestment of dividends and capital gain distributions, if the Fund issues new shares, shareholders receiving such shares generally will be treated as having a distribution equal to the market value of the shares received, and if shares are purchased on the open market, shareholders generally will be treated as having received a distribution equal to the cash distribution that would have been paid. The Fund does not issue new shares in connection with voluntary cash payments. All investments are in full and fractional shares, carried to three decimal places. If the market price exceeds the net asset value at the time the Plan Agent purchases the additional shares, you will receive shares at a price greater than the net asset value. You will receive a monthly account statement from the Plan Agent showing total dividends and capital gain distributions, date of investment, shares acquired and price per share, and total shares of record held by you and by the Plan Agent for you. You are entitled to vote all shares of record, including shares purchased for you by the Plan Agent, and, if you vote by proxy, your proxy will include all such shares. As long as you participate in the Plan, the Plan Agent will hold the shares it has acquired for you in safekeeping, in its name or in the name of its nominee. This convenience provides added protection against loss, theft or inadvertent 10 | Semiannual Report destruction of certificates. However, you may request that a certificate representing your Plan shares be issued to you. You may withdraw from the Plan without penalty at any time by notifying the Plan Agent, in writing, at the address above. If you withdraw, you will receive, without charge, stock certificates issued in your name for all full shares. The Plan Agent will convert any fractional shares you hold at the time of your withdrawal to cash at current market price and send you a check for the proceeds. If you hold shares in your own name, please address all notices, correspondence, questions, or other communications regarding the Plan to the Plan Agent at the address noted above. If your shares are not held in your name, you should contact your brokerage firm, bank, or other nominee for more information and to determine if your nominee will participate in the Plan on your behalf. The Fund or the Plan Agent may amend or terminate the Plan. You will receive written notice at least 90 days before the effective date of termination or of any amendment. In the case of termination, you will receive written notice at least 90 days before the record date of any dividend or capital gain distribution by the Fund. Semiannual Report | 11 Franklin Universal Trust Financial Highlights Six Months Ended February 28, 2014 Year Ended August 31, (unaudited) Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 7.61 $ 7.47 $ 6.87 $ 6.57 $ 5.85 $ 6.96 Income from investment operations: Net investment income a 0.25 0.43 0.45 0.45 0.47 0.35 Net realized and unrealized gains (losses) 0.54 0.17 0.61 0.31 0.71 (1.00 ) Total from investment operations 0.79 0.60 1.06 0.76 1.18 (0.65 ) Less distributions from net investment income (0.24 ) (0.46 ) (0.46 ) (0.46 ) (0.46 ) (0.46 ) Net asset value, end of period $ 8.16 $ 7.61 $ 7.47 $ 6.87 $ 6.57 $ 5.85 Market value, end of period b $ 7.20 $ 6.76 $ 7.38 $ 6.33 $ 6.23 $ 5.08 Total return (based on market value per share) c 10.14 % (2.45 )% 24.47 % 9.01 % 32.53 % (7.85 )% Ratios to average net assets d Expenses 2.00 % e 2.34 % 2.46 % 2.51 % 2.63 % 4.89 % e,f Net investment income 6.23 % 5.58 % 6.20 % 6.41 % 7.36 % 6.98 % Supplemental data Net assets, end of period (000’s) $ 204,950 $ 191,223 $ 187,729 $ 172,758 $ 165,075 $ 147,066 Portfolio turnover rate 8.53 % 21.95 % 19.40 % 41.60 % 38.23 % 24.78 % Total debt outstanding at end of period (000’s) $ 60,000 $ 60,000 $ 42,000 $ 42,000 $ 42,000 $ 42,000 Asset coverage per $1,000 of debt $ 4,416 $ 4,187 $ 5,470 $ 5,113 $ 4,930 $ 4,502 Average amount of senior fixed rate Notes per share during the period $ 2.39 $ 1.68 $ 1.67 $ 1.67 $ 1.67 $ 1.80 a Based on average daily shares outstanding. b Based on the last sale on the New York Stock Exchange. c Total return is not annualized for periods less than one year. d Ratios are annualized for periods less than one year. e Benefit of expense reduction rounds to less than 0.01%. f Total expense ratio excluding Notes prepayment fees and issuance cost was 3.44%. See Note 3. 12 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Universal Trust Statement of Investments, February 28, 2014 (unaudited) Country Shares Value Common Stocks 39.7% Energy 1.7% Spectra Energy Corp. United States 92,350 $ 3,442,808 Materials 2.2% BHP Billiton PLC, ADR United Kingdom 25,185 1,616,373 Freeport-McMoRan Copper & Gold Inc., B United States 80,380 2,621,995 NewPage Holdings Inc. United States 2,400 222,000 4,460,368 Transportation 0.1% a CEVA Holdings LLC United Kingdom 179 183,916 Utilities 35.7% Alliant Energy Corp. United States 40,000 2,169,600 American Electric Power Co. Inc. United States 75,000 3,765,000 CenterPoint Energy Inc. United States 169,800 4,015,770 CMS Energy Corp. United States 65,000 1,847,950 Consolidated Edison Inc. United States 42,000 2,354,100 Dominion Resources Inc. United States 100,000 6,940,000 DTE Energy Co. United States 25,000 1,794,000 Duke Energy Corp. United States 92,520 6,557,818 Edison International United States 75,000 3,927,750 Entergy Corp. United States 50,000 3,191,000 Exelon Corp. United States 55,000 1,672,550 FirstEnergy Corp. United States 60,000 1,846,800 Great Plains Energy Inc. United States 70,000 1,838,900 NextEra Energy Inc. United States 50,000 4,569,500 PG&E Corp. United States 50,000 2,203,000 Pinnacle West Capital Corp. United States 70,000 3,895,500 PPL Corp. United States 80,000 2,583,200 Public Service Enterprise Group Inc. United States 45,000 1,649,700 Sempra Energy United States 50,000 4,723,500 The Southern Co. United States 108,500 4,594,975 UIL Holdings Corp. United States 40,000 1,548,800 Westar Energy Inc. United States 60,000 2,053,200 Wisconsin Energy Corp. United States 40,000 1,758,400 Xcel Energy Inc. United States 60,000 1,817,400 73,318,413 Total Common Stocks (Cost $49,434,636) 81,405,505 Convertible Preferred Stocks 0.2% Transportation 0.2% a CEVA Holdings LLC, cvt. pfd., A-1 United Kingdom 6 7,950 a CEVA Holdings LLC, cvt. pfd., A-2 United Kingdom 388 398,120 Total Convertible Preferred Stocks (Cost $587,092) 406,070 Preferred Stocks (Cost $290,000) 0.2% Diversified Financials 0.2% GMAC Capital Trust I, 8.125%, pfd. United States 11,600 314,940 Semiannual Report | 13 Franklin Universal Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Country Principal Amount* Value Corporate Bonds 85.9% Automobiles & Components 1.2% The Goodyear Tire & Rubber Co., senior note, 6.50%, 3/01/21 United States 1,100,000 $ 1,207,250 b International Automotive Components Group SL, senior secured note, 144A, 9.125%, 6/01/18 United States 1,100,000 1,162,563 2,369,813 Banks 1.5% CIT Group Inc., senior note, 5.375%, 5/15/20 United States 500,000 542,500 5.00%, 8/15/22 United States 1,200,000 1,265,369 b 144A, 6.625%, 4/01/18 United States 300,000 339,750 Royal Bank of Scotland Group PLC, sub. note, 6.125%, 12/15/22 United Kingdom 900,000 948,937 3,096,556 Capital Goods 2.5% b Abengoa Finance SAU, senior note, 144A, 8.875%, 11/01/17 Spain 1,500,000 1,695,000 7.75%, 2/01/20 Spain 150,000 163,500 Meritor Inc., senior note, 10.625%, 3/15/18 United States 1,200,000 1,270,500 Navistar International Corp., senior note, 8.25%, 11/01/21 United States 900,000 943,875 b Oshkosh Corp., senior note, 144A, 5.375%, 3/01/22 United States 500,000 513,750 b Zachry Holdings Inc., senior note, 144A, 7.50%, 2/01/20 United States 600,000 642,000 5,228,625 Commercial & Professional Services 1.7% ADS Waste Holdings Inc., senior note, 8.25%, 10/01/20 United States 1,500,000 1,635,000 b Algeco Scotsman Global Finance PLC, senior secured note, first lien, 144A, 8.50%, 10/15/18 United Kingdom 900,000 982,125 b Darling Escrow Corp., senior note, 144A, 5.375%, 1/15/22 United States 300,000 308,250 b,c Igloo Holdings Corp., senior note, 144A, PIK, 8.25%, 12/15/17 United States 500,000 513,125 3,438,500 Consumer Durables & Apparel 3.1% KB Home, senior bond, 7.50%, 9/15/22 United States 1,100,000 1,197,625 senior note, 7.00%, 12/15/21 United States 300,000 322,500 M/I Homes Inc., senior note, 8.625%, 11/15/18 United States 900,000 977,625 b SIWF Merger Sub Inc./Springs Industries Inc., senior secured note, 144A, 6.25%, 6/01/21 United States 300,000 308,250 Standard Pacific Corp., senior note, 6.25%, 12/15/21 United States 700,000 748,125 b Taylor Morrison Communities Inc./Monarch Communities Inc., senior note, 144A, 7.75%, 4/15/20 United States 492,000 544,890 5.25%, 4/15/21 United States 400,000 397,000 5.625%, 3/01/24 United States 200,000 200,000 Toll Brothers Finance Corp., senior bond, 5.625%, 1/15/24 United States 600,000 621,000 Visant Corp., senior note, 10.00%, 10/01/17 United States 1,000,000 972,500 6,289,515 14 | Semiannual Report Franklin Universal Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Country Principal Amount* Value Corporate Bonds (continued) Consumer Services 3.3% Caesars Entertainment Operating Co. Inc., first lien, 9.00%, 2/15/20 United States $ senior secured note, 11.25%, 6/01/17 United States ClubCorp Club Operations Inc., senior note, 10.00%, 12/01/18 United States b,d Fontainebleau Las Vegas, senior secured note, first lien, 144A, 11.00%, 6/15/15 United States b Landrys Inc., senior note, 144A, 9.375%, 5/01/20 United States MGM Resorts International, senior note, 6.875%, 4/01/16 United States 7.50%, 6/01/16 United States b Paris Las Vegas Holding LLC, senior secured note, first lien, 144A, 8.00%, 10/01/20 United States Pinnacle Entertainment Inc., senior sub. note, 7.75%, 4/01/22 United States b PNK Finance Corp., senior note, 144A, 6.375%, 8/01/21 United States Diversified Financials 3.4% Ally Financial Inc., senior note, 5.50%, 2/15/17 United States E*TRADE Financial Corp., senior note, 6.375%, 11/15/19 United States General Motors Financial Co. Inc., senior note, 3.25%, 5/15/18 United States GMAC Inc., sub. note, 8.00%, 12/31/18 United States e JPMorgan Chase & Co., junior sub. bond, 6.00% to 8/01/23, FRN thereafter, Perpetual United States b Neuberger Berman Group LLC/Finance Corp., senior note, 144A, 5.875%, 3/15/22 United States b Nuveen Investments Inc., senior note, 144A, 9.50%, 10/15/20 United States SLM Corp., senior note, 8.45%, 6/15/18 United States 5.50%, 1/15/19 United States 4.875%, 6/17/19 United States Energy 23.1% Access Midstream Partner LP/ACMP Finance Corp., senior note, 6.125%, 7/15/22 United States BreitBurn Energy Partners LP/Finance Corp., senior bond, 7.875%, 4/15/22 United States senior note, 8.625%, 10/15/20 United States Calumet Specialty Products Partners LP/Finance Corp., senior note, 9.375%, 5/01/19 United States 9.625%, 8/01/20 United States Carrizo Oil & Gas Inc., senior note, 8.625%, 10/15/18 United States 7.50%, 9/15/20 United States CGG, senior note, 7.75%, 5/15/17 France 6.50%, 6/01/21 France Semiannual Report | 15 Franklin Universal Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Country Principal Amount* Value Corporate Bonds (continued) Energy (continued) Chaparral Energy Inc., senior note, 9.875%, 10/01/20 United States $ 8.25%, 9/01/21 United States 7.625%, 11/15/22 United States CHC Helicopter SA, senior secured note, first lien, 9.25%, 10/15/20 Canada Chesapeake Energy Corp., senior note, 6.625%, 8/15/20 United States Clayton Williams Energy Inc., senior note, 7.75%, 4/01/19 United States b 144A, 7.75%, 4/01/19 United States CONSOL Energy Inc., senior note, 8.00%, 4/01/17 United States 8.25%, 4/01/20 United States 6.375%, 3/01/21 United States b Drill Rigs Holdings Inc., secured note, 144A, 6.50%, 10/01/17 United States Eagle Rock Energy Partners LP/Finance Corp., senior note, 8.375%, 6/01/19 United States El Paso Corp., senior bond, 6.50%, 9/15/20 United States Energy Transfer Equity LP, senior bond, 5.875%, 1/15/24 United States senior note, 7.50%, 10/15/20 United States Energy XXI Gulf Coast Inc., senior note, 9.25%, 12/15/17 United States EPL Oil & Gas Inc., senior note, 8.25%, 2/15/18 United States b Expro Finance Luxembourg, senior secured note, 144A, 8.50%, 12/15/16 United Kingdom Goodrich Petroleum Corp., senior note, 8.875%, 3/15/19 United States Halcon Resources Corp., senior note, 9.75%, 7/15/20 United States 8.875%, 5/15/21 United States b 144A, 9.25%, 2/15/22 United States b Kinder Morgan Finance Co. LLC, senior secured note, 144A, 6.00%, 1/15/18 United States Kodiak Oil & Gas Corp., senior note, 8.125%, 12/01/19 United States 5.50%, 1/15/21 United States Linn Energy LLC/Finance Corp., senior note, 8.625%, 4/15/20 United States 7.75%, 2/01/21 United States Martin Midstream Partners LP/Martin Midstream Finance Corp., senior note, 8.875%, 4/01/18 United States 7.25%, 2/15/21 United States Midstates Petroleum Co. Inc./LLC, senior note, 9.25%, 6/01/21 United States b Murray Energy Corp., senior secured note, 144A, 8.625%, 6/15/21 United States Oasis Petroleum Inc., senior note, 7.25%, 2/01/19 United States 6.50%, 11/01/21 United States 6.875%, 1/15/23 United States b 144A, 6.875%, 3/15/22 United States 16 | Semiannual Report Franklin Universal Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Country Principal Amount* Value Corporate Bonds (continued) Energy (continued) Offshore Group Investment Ltd., senior bond, first lien, 7.125%, 4/01/23 United States $ senior secured note, first lien, 7.50%, 11/01/19 United States PBF Holding Co. LLC, first lien, 8.25%, 2/15/20 United States Penn Virginia Corp., senior note, 8.50%, 5/01/20 United States Penn Virginia Resource Partners LP/Finance Corp. II, senior note, 8.375%, 6/01/20 United States 6.50%, 5/15/21 United States Plains Exploration & Production Co., senior note, 6.875%, 2/15/23 United States QEP Resources Inc., senior note, 5.375%, 10/01/22 United States 5.25%, 5/01/23 United States QR Energy LP/QRE Finance, senior note, 9.25%, 8/01/20 United States b,f Quicksilver Resources Inc., secured note, second lien, 144A, FRN, 7.00%, 6/21/19 United States b Sabine Pass Liquefaction LLC, first lien, 144A, 6.25%, 3/15/22 United States secured note, 144A, 5.625%, 2/01/21 United States senior secured note, 144A, 5.625%, 4/15/23 United States b Samson Investment Co., senior note, 144A, 9.75%, 2/15/20 United States b Sanchez Energy Corp., senior note, 144A, 7.75%, 6/15/21 United States W&T Offshore Inc., senior note, 8.50%, 6/15/19 United States Food, Beverage & Tobacco 2.6% Constellation Brands Inc., senior note, 4.25%, 5/01/23 United States Del Monte Corp., senior note, 7.625%, 2/15/19 United States b Dole Food Co. Inc., senior secured note, 144A, 7.25%, 5/01/19 United States b JBS USA LLC/Finance Inc., senior note, 144A, 8.25%, 2/01/20 United States 7.25%, 6/01/21 United States b Post Holdings Inc., senior note, 144A, 6.75%, 12/01/21 United States 7.375%, 2/15/22 United States b Sun Merger Sub Inc., senior note, 144A, 5.875%, 8/01/21 United States Health Care Equipment & Services 5.0% Alere Inc., senior note, 7.25%, 7/01/18 United States senior sub. note, 6.50%, 6/15/20 United States Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp., senior note, 7.75%, 2/15/19 United States 6.00%, 10/15/21 United States CHS/Community Health Systems Inc., senior note, 8.00%, 11/15/19 United States senior note, 7.125%, 7/15/20 United States b senior note, 144A, 6.875%, 2/01/22 United States senior secured note, 5.125%, 8/15/18 United States Semiannual Report | 17 Franklin Universal Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Country Principal Amount* Value Corporate Bonds (continued) Health Care Equipment & Services (continued) DaVita HealthCare Partners Inc., senior note, 5.75%, 8/15/22 United States 500,000 $ 531,250 ExamWorks Group Inc., senior note, 9.00%, 7/15/19 United States 800,000 884,000 HCA Inc., senior note, 6.50%, 2/15/16 United States 1,400,000 1,527,750 senior note, 5.875%, 5/01/23 United States 800,000 848,000 senior secured note, 5.875%, 3/15/22 United States 600,000 657,000 Tenet Healthcare Corp., senior note, 8.125%, 4/01/22 United States 1,000,000 1,122,500 10,149,775 Materials 10.6% ArcelorMittal, senior note, 6.00%, 3/01/21 Luxembourg 900,000 973,125 b Ardagh Packaging Finance PLC, senior note, 144A, 9.125%, 10/15/20 Luxembourg 500,000 557,500 b Ardagh Packaging Finance PLC/Ardagh MP Holdings USA Inc., senior note, 144A, 6.25%, 1/31/19 Ireland 200,000 208,000 7.00%, 11/15/20 Ireland 88,235 91,985 6.75%, 1/31/21 Ireland 200,000 207,625 b Barminco Finance Pty. Ltd., senior note, 144A, 9.00%, 6/01/18 Australia 800,000 758,000 b BlueScope Steel Ltd./BlueScope Steel Finance, senior note, 144A, 7.125%, 5/01/18 Australia 1,400,000 1,491,000 b Cemex SAB de CV, senior secured note, 144A, 9.00%, 1/11/18 Mexico 1,500,000 1,638,750 b Eldorado Gold Corp., senior note, 144A, 6.125%, 12/15/20 Canada 1,000,000 987,500 Euramax International Inc., senior secured note, 9.50%, 4/01/16 United States 100,000 101,125 b Exopack Holding Corp., senior note, 144A, 10.00%, 6/01/18 United States 800,000 876,000 b First Quantum Minerals Ltd., senior note, 144A, 6.75%, 2/15/20 Canada 631,000 653,085 7.00%, 2/15/21 Canada 631,000 654,663 b FMG Resources (August 2006) Pty. Ltd., senior note, 144A, 7.00%, 11/01/15 Australia 200,000 207,375 6.875%, 2/01/18 Australia 1,000,000 1,056,250 8.25%, 11/01/19 Australia 300,000 331,875 b Ineos Finance PLC, senior secured note, 144A, 7.50%, 5/01/20 Switzerland 800,000 880,500 b Ineos Group Holdings SA, senior note, 144A, 6.125%, 8/15/18 Switzerland 300,000 312,750 5.875%, 2/15/19 Switzerland 200,000 206,500 Novelis Inc., senior note, 8.75%, 12/15/20 Canada 700,000 791,000 Olin Corp., senior bond, 5.50%, 8/15/22 United States 1,600,000 1,644,000 b Orion Engineered Carbons Bondco GmbH, senior secured note, first lien, 144A, 9.625%, 6/15/18 Germany 700,000 766,938 b,c Orion Engineered Carbons Finance & Co. SCA, senior note, 144A, PIK, 9.25%, 8/01/19 Germany 200,000 208,375 b Perstorp Holding AB, first lien, 144A, 8.75%, 5/15/17 Sweden 1,000,000 1,075,474 b Rain CII Carbon LLC/Corp., second lien, 144A, 8.25%, 1/15/21 United States 500,000 517,500 Reynolds Group Issuer Inc./LLC/SA, first lien, 5.75%, 10/15/20 United States 500,000 525,000 senior note, 8.50%, 5/15/18 United States 1,000,000 1,055,000 senior note, 9.00%, 4/15/19 United States 200,000 216,000 senior note, 9.875%, 8/15/19 United States 100,000 113,250 senior note, 8.25%, 2/15/21 United States 700,000 768,250 18 | Semiannual Report Franklin Universal Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Country Principal Amount* Value Corporate Bonds (continued) Materials (continued) b Sealed Air Corp., senior note, 144A, 8.125%, 9/15/19 United States $ 6.50%, 12/01/20 United States 8.375%, 9/15/21 United States b U.S. Coatings Acquisition Inc./Flash Dutch 2 BV, senior note, 144A, 7.375%, 5/01/21 United States Media 7.4% Cablevision Systems Corp., senior note, 8.625%, 9/15/17 United States b CBS Outdoor Americas Capital LLC/CBS Outdoor Americas Capital Corp., senior bond, 144A, 5.625%, 2/15/24 United States CCO Holdings LLC/CCO Holdings Capital Corp., senior bond, 5.25%, 9/30/22 United States Clear Channel Communications Inc., senior secured bond, first lien, 9.00%, 3/01/21 United States Clear Channel Worldwide Holdings Inc., senior note, 6.50%, 11/15/22 United States senior sub. note, 7.625%, 3/15/20 United States CSC Holdings LLC, senior note, 6.75%, 11/15/21 United States DISH DBS Corp., senior note, 7.125%, 2/01/16 United States 6.75%, 6/01/21 United States b Gannett Co. Inc., senior bond, 144A, 6.375%, 10/15/23 United States senior note, 144A, 5.125%, 7/15/20 United States b The Nielsen Co. (Luxembourg) Sarl, senior note, 144A, 5.50%, 10/01/21 United States b Radio One Inc., senior sub. note, 144A, 9.25%, 2/15/20 United States b Univision Communications Inc., senior secured bond, 144A, 6.75%, 9/15/22 United States senior secured note, 144A, 6.875%, 5/15/19 United States senior secured note, 144A, 7.875%, 11/01/20 United States b UPCB Finance III Ltd., senior secured note, 144A, 6.625%, 7/01/20 Netherlands b VTR Finance BV, senior secured note, 144A, 6.875%, 1/15/24 Chile b WMG Acquisition Corp., secured note, 144A, 6.00%, 1/15/21 United States Pharmaceuticals, Biotechnology & Life Sciences 2.6% b inVentiv Health Inc., senior secured note, 144A, 9.00%, 1/15/18 United States b,c Jaguar Holding Co. I, senior note, 144A, PIK, 9.375%, 10/15/17 United States b Jaguar Holding Co. II/Merger Sub Inc., senior note, 144A, 9.50%, 12/01/19 United States Par Pharmaceutical Cos. Inc., senior note, 7.375%, 10/15/20 United States b Salix Pharmaceuticals Ltd., senior note, 144A, 6.00%, 1/15/21 United States Semiannual Report | 19 Franklin Universal Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Country Principal Amount* Value Corporate Bonds (continued) Pharmaceuticals, Biotechnology & Life Sciences (continued) b Valeant Pharmaceuticals International Inc., senior note, 144A, 7.50%, 7/15/21 United States $ 5.625%, 12/01/21 United States b VPI Escrow Corp., senior note, 144A, 6.375%, 10/15/20 United States Retailing 1.2% b Academy Ltd./Finance Corp., senior note, 144A, 9.25%, 8/01/19 United States b American Builders & Contractors Supply Co. Inc., senior note, 144A, 5.625%, 4/15/21 United States b New Look Bondco I PLC, secured note, 144A, 8.375%, 5/14/18 United Kingdom Semiconductors & Semiconductor Equipment 0.8% Freescale Semiconductor Inc., senior note, 8.05%, 2/01/20 United States senior note, 10.75%, 8/01/20 United States b senior secured note, 144A, 6.00%, 1/15/22 United States Software & Services 3.2% b BMC Software Finance Inc., senior note, 144A, 8.125%, 7/15/21 United States Equinix Inc., senior bond, 5.375%, 4/01/23 United States First Data Corp., senior bond, 12.625%, 1/15/21 United States b senior note, 144A, 11.25%, 1/15/21 United States b senior secured bond, 144A, 8.25%, 1/15/21 United States Sterling International Inc., senior note, 11.00%, 10/01/19 United States West Corp., senior note, 7.875%, 1/15/19 United States Technology Hardware & Equipment 1.2% b Alcatel-Lucent USA Inc., senior note, 144A, 6.75%, 11/15/20 United States b Blackboard Inc., senior note, 144A, 7.75%, 11/15/19 United States b,c CommScope Holdings Co. Inc., senior note, 144A, PIK, 6.625%, 6/01/20 United States b CommScope Inc., senior note, 144A, 8.25%, 1/15/19 United States Telecommunication Services 8.5% b Altice Financing SA, secured note, 144A, 6.50%, 1/15/22 Luxembourg CenturyLink Inc., senior bond, 6.75%, 12/01/23 United States Cricket Communications Inc., senior note, 7.75%, 10/15/20 United States Crown Castle International Corp., senior bond, 7.125%, 11/01/19 United States 5.25%, 1/15/23 United States b Digicel Group Ltd., senior note, 144A, 8.25%, 9/30/20 Bermuda b Digicel Ltd., senior note, 144A, 6.00%, 4/15/21 Bermuda 20 | Semiannual Report Franklin Universal Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Country Principal Amount* Value Corporate Bonds (continued) Telecommunication Services (continued) b eAccess Ltd., senior note, 144A, 8.25%, 4/01/18 Japan $ Frontier Communications Corp., senior note, 8.50%, 4/15/20 United States 9.25%, 7/01/21 United States 8.75%, 4/15/22 United States Intelsat Jackson Holdings SA, senior bond, 6.625%, 12/15/22 Luxembourg senior note, 7.25%, 10/15/20 Luxembourg senior note, 7.50%, 4/01/21 Luxembourg b Lynx II Corp., senior bond, 144A, 6.375%, 4/15/23 United Kingdom b Millicom International Cellular SA, senior note, 144A, 6.625%, 10/15/21 Luxembourg b Sprint Corp., senior bond, 144A, 7.125%, 6/15/24 United States senior note, 144A, 7.875%, 9/15/23 United States b Sprint Nextel Corp., senior note, 144A, 9.00%, 11/15/18 United States 7.00%, 3/01/20 United States T-Mobile USA Inc., senior bond, 6.50%, 1/15/24 United States senior note, 6.542%, 4/28/20 United States senior note, 6.125%, 1/15/22 United States b Wind Acquisition Finance SA, senior secured note, 144A, 11.75%, 7/15/17 Italy Transportation 1.3% Hertz Corp., senior note, 7.50%, 10/15/18 United States 6.75%, 4/15/19 United States b Stena AB, senior bond, 144A, 7.00%, 2/01/24 Sweden b Stena International SA, secured bond, 144A, 5.75%, 3/01/24 Sweden Utilities 1.7% b Calpine Corp., senior secured note, 144A, 7.875%, 7/31/20 United States 7.50%, 2/15/21 United States 7.875%, 1/15/23 United States b InterGen NV, secured bond, 144A, 7.00%, 6/30/23 Netherlands b Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, 144A, 11.50%, 10/01/20 United States Total Corporate Bonds (Cost $164,647,693) Semiannual Report | 21 Franklin Universal Trust Statement of Investments, February 28, 2014 (unaudited) (continued) Country Principal Amount* Value f,g Senior Floating Rate Interests 1.0% Capital Goods 0.2% Navistar Inc., Tranche B Term Loan, 5.75%, 8/17/17 United States $ Household & Personal Products 0.5% Sun Products Corp., Tranche B Term Loan, 5.50%, 3/23/20 United States Utilities 0.3% Texas Competitive Electric Holdings Co. LLC, 2017 Term Loan, 4.74%, 10/10/17 United States Total Senior Floating Rate Interests (Cost $2,166,015) Shares Escrow and Litigation Trusts (Cost $) 0.0% a,h NewPage Corp., Litigation Trust United States  Total Investments before Short Term Investments (Cost $217,125,436) Short Term Investments (Cost $1,518,070) 0.7% Money Market Funds 0.7% a,i Institutional Fiduciary Trust Money Market Portfolio United States Total Investments (Cost $218,643,506) 127.7% Notes Payable (29.3)% ) Other Assets, less Liabilities 1.6% Net Assets 100.0% $ See Abbreviations on page 35. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Funds Board of Trustees. At February 28, 2014, the aggregate value of these securities was $72,660,614, representing 35.45% of net assets. c Income may be received in additional securities and/or cash. d See Note 9 regarding defaulted securities. e Perpetual security with no stated maturity date. f The coupon rate shown represents the rate at period end. g See Note 1(b) regarding senior floating rate interests. h Security has been deemed illiquid because it may not be able to be sold within seven days. At February 28, 2014, the value of this security was $-. i See Note 8 regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. 22 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Universal Trust Financial Statements Statement of Assets and Liabilities February 28, 2014 (unaudited) Assets: Investments in securities: Cost - Unaffiliated issuers $ 217,125,436 Cost - Sweep Money Fund (Note 8) 1,518,070 Total cost of investments $ 218,643,506 Value - Unaffiliated issuers $ 260,241,921 Value - Sweep Money Fund (Note 8) 1,518,070 Total value of investments 261,759,991 Receivables: Investment securities sold 859,589 Dividends and interest 3,861,719 Notes issuance costs (Note 3) 114,837 Total assets 266,596,136 Liabilities: Payables: Investment securities purchased 415,132 Management fees 164,476 Transfer agent fees 50,644 Distributions to shareholders 992,710 Accrued interest (Note 3) 9,567 Senior fixed rate Notes (Note 3) 60,000,000 Accrued expenses and other liabilities 13,219 Total liabilities 61,645,748 Net assets, at value $ 204,950,388 Net assets consist of: Paid-in capital $ 172,984,952 Undistributed net investment income 1,112,363 Net unrealized appreciation (depreciation) 43,116,485 Accumulated net realized gain (loss) (12,263,412 ) Net assets, at value $ 204,950,388 Shares outstanding 25,131,894 Net asset value per share $ 8.16 Semiannual Report | The accompanying notes are an integral part of these financial statements. | 23 Franklin Universal Trust Financial Statements (continued) Statement of Operations for the six months ended February 28, 2014 (unaudited) Investment income: Dividends $ 1,686,489 Interest 6,395,955 Total investment income 8,082,444 Expenses: Management fees (Note 4a) 967,422 Interest expense (Note 3) 856,217 Transfer agent fees 32,438 Custodian fees (Note 5) 1,687 Reports to shareholders 20,602 Professional fees 31,104 Trustees’ fees and expenses 10,267 Amortization of Notes issuance costs (Note 3) 11,921 Other 33,982 Total expenses 1,965,640 Expense reductions (Note 5) (11 ) Net expenses 1,965,629 Net investment income 6,116,815 Realized and unrealized gains (losses): Net realized gain (loss) from investments 3,142,778 Net change in unrealized appreciation (depreciation) on investments 10,386,337 Net realized and unrealized gain (loss) 13,529,115 Net increase (decrease) in net assets resulting from operations $ 19,645,930 24 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Universal Trust Financial Statements (continued) Statements of Changes in Net Assets Six Months Ended February 28, 2014 Year Ended (unaudited) August 31, 2013 Increase (decrease) in net assets: Operations: Net investment income $ 6,116,815 $ 10,848,364 Net realized gain (loss) from investments 3,142,778 3,400,837 Net change in unrealized appreciation (depreciation) on investments. 10,386,337 705,274 Net increase (decrease) in net assets resulting from operations 19,645,930 14,954,475 Distributions to shareholders from net investment income (5,918,561 ) (11,460,144 ) Net increase (decrease) in net assets 13,727,369 3,494,331 Net assets: Beginning of period 191,223,019 187,728,688 End of period $ 204,950,388 $ 191,223,019 Undistributed net investment income included in net assets: End of period $ 1,112,363 $ 914,109 Semiannual Report | The accompanying notes are an integral part of these financial statements. | 25 Franklin Universal Trust Financial Statements (continued) Statement of Cash Flows for the six months ended February 28, 2014 Cash flow from operating activities: Dividends, interest and other income received $ 7,936,005 Operating expenses paid (1,116,378 ) Interest expense paid (861,000 ) Purchases of long-term investments (40,135,399 ) Sales and maturities of long-term investments 20,620,314 Net sales of short-term investments 19,523,341 Cash provided - operating activities 5,966,883 Cash flow used from financing activities: Payment of Notes issuance costs (86,039 ) Distributions to shareholders (5,880,863 ) Cash used - financing activities (5,966,902 ) Net increase (decrease) in cash (19 ) Cash at beginning of period 19 Cash at end of period $ — Reconciliation of Net Increase (Decrease) in Net Assets resulting from Operating Activities to Net Cash Provided by Operating Activities for the six months ended February 28, 2014 Net increase (decrease) in net assets resulting from operating activities $ 19,645,930 Adjustments to reconcile net increase (decrease) in net assets resulting from operating activities to net cash provided by operating activities: Amortization of Notes issuance costs 11,921 Net amortization income (17,033 ) Other investment transactions 69,914 Increase in dividends and interest receivable (199,320 ) Decrease in payables to affiliates, accrued expenses, and other liabilities (23,670 ) Increase in cost of investments (3,134,522 ) Increase in unrealized appreciation on investments (10,386,337 ) Net cash provided by operating activities $ 5,966,883 26 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Universal Trust Notes to Financial Statements (unaudited) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin Universal Trust (Fund) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as a closed-end investment company. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Senior fixed rate notes are carried at cost. Under procedures approved by the Funds Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent Semiannual Report | 27 Franklin Universal Trust Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 28 | Semiannual Report Franklin Universal Trust Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) b. Senior Floating Rate Interests The Fund invests in senior secured corporate loans that pay interest at rates which are periodically reset by reference to a base lending rate plus a spread. These base lending rates are generally the prime rate offered by a designated U.S. bank or the London InterBank Offered Rate (LIBOR). Senior secured corporate loans often require prepayment of principal from excess cash flows or at the discretion of the borrower. As a result, actual maturity may be substantially less than the stated maturity. Senior secured corporate loans in which the Fund invests are generally readily marketable, but may be subject to certain restrictions on resale. c. Income and Deferred Taxes It is the Funds policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund may be subject to foreign taxation related to income received, capital gains on the sale of securities and certain foreign currency transactions in the foreign jurisdictions in which it invests. Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the foreign markets in which the Fund invests. When a capital gain tax is determined to apply the Fund records an estimated deferred tax liability in an amount that would be payable if the securities were disposed of on the valuation date. The Fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of February 28, 2014, and for all open tax years, the Fund has determined that no liability for unrecognized tax benefits is required in the Funds financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Facility fees are recognized as income over the expected term of the loan. Dividend income is recorded on the ex-dividend date except that certain dividends from foreign securities are recognized as soon as the Fund is notified of the ex-dividend date. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax Semiannual Report | 29 Franklin Universal Trust Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Security Transactions, Investment Income, Expenses and Distributions (continued) basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. e. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. f. Guarantees and Indemnifications Under the Funds organizational documents, its officers and trustees are indemnified by the Fund against certain liabilities arising out of the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. Currently, the Fund expects the risk of loss to be remote. 2. S HARES OF B ENEFICIAL I NTEREST At February 28, 2014, there were an unlimited number of shares authorized ($0.01 par value). During the periods ended February 28, 2014 and August 31, 2013, there were no shares issued; all reinvested distributions were satisfied with previously issued shares purchased in the open market. The Board previously authorized an open-market share repurchase program pursuant to which the Fund may purchase, from time to time, Fund shares in open-market transactions, at the discretion of management. This authorization remains in effect. During the periods ended February 28, 2014 and August 31, 2013, there were no shares repurchased. 3. S ENIOR F IXED R ATE N OTES During the year ended August 31, 2013, the Fund had $42 million five-year senior fixed rate notes outstanding, bearing interest at 5.87% per year. The issuance costs of $427,946 incurred by the Fund were deferred and amortized on an interest method basis over the term of the notes. During the year ended August 31, 2009, the Fund made early partial prepayments of $23 million and incurred make whole premiums in the amount of $1,701,222. Prior to these prepayments, 30 | Semiannual Report Franklin Universal Trust Notes to Financial Statements (unaudited) (continued) 3. S ENIOR F IXED R ATE N OTES (continued) the balance of the notes was $65 million. In connection with these prepayments, the Fund expensed $145,034 of previously incurred notes issuance costs. On August 28, 2013, the notes matured and were paid in full. On August 28, 2013, the Fund issued $60 million principal amount of a new class of five-year senior fixed rate notes (Notes). The Notes bear interest, payable semi-annually, at a rate of 2.87% per year, to maturity on August 28, 2018. The Notes are general unsecured obligations of the Fund and rank senior to trust shares and all existing or future unsecured indebtedness of the Fund. For the period ended February 28, 2014, total interest expensed by the Fund on the Notes was $856,217. The Fund is required to maintain on a monthly basis a specified discounted asset value for its portfolio in compliance with guidelines established in the Notes Agreement, and is required under the 1940 Act to maintain asset coverage for the Notes of at least 300%. The Fund has met these requirements during the period ended February 28, 2014. The issuance costs of $126,916 incurred by the Fund are deferred and amortized on an interest method basis over the term of the Notes. For the period ended February 28, 2014, the Fund amortized $11,921 of Notes issuance costs. Subject to certain restrictions and make whole premiums, the Fund may prepay the Notes at any time. At February 28, 2014, if the Notes were fully prepaid, the make whole premium related to the current balance of the Notes would have been approximately $2,700,000. The Fund employs an income-based approach to determine the fair value of the Notes, which uses the Notes current credit rating, remaining time to maturity, stated coupon rates, the current yield of a comparable asset, and a liquidity premium. At February 28, 2014, the estimated fair value of the Notes was approximately $61,100,000. The inputs used in determining the fair value of the Notes represent Level 3 in the fair value hierarchy. See Note 10 regarding fair value measurements for additional information about fair value hierarchy and Level 3 inputs. 4. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Fund are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Franklin Advisers, Inc. (Advisers) Investment manager Franklin Templeton Services, LLC (FT Services) Administrative manager a. Management Fees The Fund pays an investment management fee to Advisers of 0.75% per year of the average weekly managed assets. Managed assets are defined as the Funds gross asset value minus the sum of accrued liabilities, other than the principal amount of the Notes. Semiannual Report | 31 Franklin Universal Trust Notes to Financial Statements (unaudited) (continued) 4. T RANSACTIONS WITH A FFILIATES (continued) b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Fund. The fee is paid by Advisers based on the Funds average daily net assets, and is not an additional expense of the Fund. 5. E XPENSE O FFSET A RRANGEMENT The Fund has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds custodian expenses. During the period ended February 28, 2014, the custodian fees were reduced as noted in the Statement of Operations. 6. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. At August 31, 2013, capital loss carryforwards were as follows: Capital loss carryforwards subject to expiration: $ Total capital loss carryforwards $ At February 28, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of defaulted securities, payments-in-kind, and bond discounts and premiums. 32 | Semiannual Report Franklin Universal Trust Notes to Financial Statements (unaudited) (continued) 7. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the period ended February 28, 2014, aggregated $33,077,334 and $21,479,903, respectively. 8. I NVESTMENTS IN I NSTITUTIONAL F IDUCIARY T RUST M ONEY M ARKET P ORTFOLIO The Fund invests in the Institutional Fiduciary Trust Money Market Portfolio (Sweep Money Fund), an open-end investment company managed by Advisers. Management fees paid by the Fund are reduced on assets invested in the Sweep Money Fund, in an amount not to exceed the management and administrative fees paid by the Sweep Money Fund. 9. C REDIT R ISK AND D EFAULTED S ECURITIES At February 28, 2014, the Fund had 67.27% of its portfolio invested in high yield securities, senior secured floating rate notes, or other securities rated below investment grade. These securities may be more sensitive to economic conditions causing greater price volatility and are potentially subject to a greater risk of loss due to default than higher rated securities. The Fund held a defaulted security and/or other securities for which the income has been deemed uncollectible. At February 28, 2014, the value of this security represents less than 0.05% of the Funds portfolio. The Fund discontinues accruing income on securities for which income has been deemed uncollectible and provides an estimate for losses on interest receivable. The security has been identified on the accompanying Statement of Investments. 10. F AIR V ALUE M EASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) Semiannual Report | 33 Franklin Universal Trust Notes to Financial Statements (unaudited) (continued) 10. F AIR V ALUE M EASUREMENTS (continued) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of February 28, 2014, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a Materials $ 4,238,368 $ 222,000 $ — $ 4,460,368 Transportation — 589,986 — 589,986 Other Equity Investments b 77,076,161 — — 77,076,161 Corporate Bonds — 176,144,714 — 176,144,714 Senior Floating Rate Interests — 1,970,692 — 1,970,692 Escrow and Litigation Trusts — — — c — c Short Term Investments 1,518,070 — — 1,518,070 Total Investments in Securities $ 82,832,599 $ 178,927,392 $ — c $ 261,759,991 a Includes common, preferred and convertible preferred stocks. b For detailed categories, see the accompanying Statement of Investments. c Includes security determined to have no value at February 28, 2014. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 investments at the end of the period. 11. N EW A CCOUNTING P RONOUNCEMENTS In June 2013, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 34 | Semiannual Report Franklin Universal Trust Notes to Financial Statements (unaudited) (continued) 12. S UBSEQUENT E VENTS The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt FRN - Floating Rate Note PIK - Payment-In-Kind Semiannual Report | 35 Franklin Universal Trust Shareholder Information Board Review of Investment Management Agreement At a meeting held February 25, 2014, the Board of Trustees (Board), including a majority of non-interested or independent Trustees, approved renewal of the investment management agreement for Franklin Universal Trust (Fund). In reaching this decision, the Board took into account information furnished throughout the year at regular Board meetings, as well as information prepared specifically in connection with the annual renewal review process. Information furnished and discussed throughout the year included investment performance reports on the Fund, information on its share price discount to net asset value, and other related financial information, as well as periodic reports on expenses, legal and compliance matters, pricing, brokerage commissions and execution and other services provided by the Investment Manager (Manager) and its affiliates. Information furnished specifically in connection with the renewal process included a report prepared by Lipper, Inc. (Lipper), an independent organization, as well as additional material, including a Fund profitability analysis prepared by management. The Lipper reports compared the Funds investment performance and expenses with those of other funds deemed comparable to the Fund as selected by Lipper. The Fund profitability analysis discussed the profitability to Franklin Templeton Investments from its overall U.S. fund operations, as well as on an individual fund-by-fund basis. Additional material accompanying such profitability analysis included information on a fund-by-fund basis listing portfolio managers and other accounts they manage, as well as information on management fees charged by the Manager and its affiliates to U.S. funds and other accounts, including managements explanation of differences where relevant. Such material also included a memorandum prepared by management describing project initiatives and capital investments relating to the services provided to the Fund by the Franklin Templeton Investments organization, as well as a memorandum relating to economies of scale. In considering such materials, the independent Trustees received assistance and advice from and met separately with independent counsel. In approving continuance of the investment management agreement for the Fund, the Board, including a majority of independent Trustees, determined that the existing management fee structure was fair and reasonable and that continuance of the investment management agreement was in the best interests of the Fund and its shareholders. While attention was given to all information furnished, the following discusses some primary factors relevant to the Boards decision. NATURE, EXTENT AND QUALITY OF SERVICE. The Board was satisfied with the nature and quality of the overall services provided by the Manager and its affiliates to the Fund and its shareholders. In addition to investment performance and expenses discussed later, the Boards opinion was based, in part, upon periodic reports furnished it showing that the investment policies and restrictions for the Fund were consistently complied with as well as other reports periodically furnished the Board covering matters such as the compliance of portfolio managers and other management personnel with the code of ethics adopted throughout the Franklin Templeton fund complex, the adherence to fair value pricing procedures established by the Board, and the accuracy 36 | Semiannual Report Franklin Universal Trust Shareholder Information (continued) Board Review of Investment Management Agreement (continued) of net asset value calculations. Favorable consideration was given to managements efforts and expenditures in establishing back-up systems and recovery procedures to function in the event of a natural disaster, it being noted by the Board that such systems and procedures had functioned well during the Florida hurricanes and blackouts experienced in previous years, and that those operations in the New York/New Jersey area ran smoothly during the period of the 2012 Hurricane Sandy. Among other factors taken into account by the Board were the managers best execution trading policies, including a favorable report by an independent portfolio trading analytical firm, which also covered FOREX transactions. Consideration was also given to the experience of the Funds portfolio management team, the number of accounts managed and general method of compensation. In this latter respect, the Board noted that a primary factor in managements determination of the level of a portfolio managers bonus compensation was the relative investment performance of the funds he or she managed and that a portion of such bonus was required to be invested in a predesig-nated list of funds within such persons fund management area so as to be aligned with the interests of shareholders. Particular attention was given to managements conservative approach and diligent risk management procedures, including continuous monitoring of counterparty credit risk and attention given to derivatives and other complex instruments including expanded collateralization requirements. The Board also took into account, among other things, the strong financial position of the Managers parent company and its commitment to the fund business as evidenced by its subsidization of money market funds. INVESTMENT PERFORMANCE. The Board placed significant emphasis on the investment performance of the Fund in view of its importance to shareholders. Consideration was given to performance reports and discussions with portfolio managers at Board meetings during the year, as well as the Lipper report furnished for the agreement renewal. The Lipper report prepared for the Fund showed its investment performance in comparison with a performance universe consisting of the Fund and all leveraged closed-end high yield funds as selected by Lipper during 2013, as well as the previous 10 years ended December 31, 2013. Such report considered both income return and total return on a net asset value basis without regard to market discounts or premiums to accurately reflect investment performance. The Lipper report showed the Funds income return to be in the lowest performing quintile of such performance universe for the one-year period and on an annualized basis for each of the previous three-, five- and 10-year periods, as well. The Lipper report showed the Funds total return to be in the second-highest performing quintile of its performance universe in 2013, and on an annualized basis to be in the middle performing quintile of such universe for the previous three-year period, the second-lowest performing quintile of such universe for the previous five-year period, and the second-highest performing quintile of such universe for the previous 10-year period. In discussing such performance, management pointed out that the Funds mandate to invest between 20 and 30 percent of its assets in utilities stocks differed from the Lipper performance universe, which included pure high yield funds, and that its relative performance within such universe reflected such difference. The Board believed this explanation Semiannual Report | 37 Franklin Universal Trust Shareholder Information (continued) Board Review of Investment Management Agreement (continued) was reasonable and the Funds performance to be acceptable in view of such mandate and the Funds investment objective of high, current income consistent with preservation of capital. In doing so, the Board noted, as shown in the Lipper report, that the Funds income return in 2013 and each of the previous annualized three-, five- and 10-year periods exceeded 6%, and its total return was nearly 11% in 2013 and exceeded 11%, 19%, and 9%, respectively, for the previous three-, five- and 10-year annualized periods. COMPARATIVE EXPENSES. Consideration was given to a comparative analysis of the management fee and total expense ratio of the Fund compared with a Lipper expense group consisting of the Fund and 11 other leveraged closed-end high, current yield funds as selected by Lipper. Lipper expense data is based upon information taken from each funds most recent annual report, which reflects historical asset levels that may be quite different from those currently existing, particularly in a period of market volatility. While recognizing such inherent limitation and the fact that expense ratios generally increase as assets decline and decrease as assets grow, the Board believed the independent analysis conducted by Lipper to be an appropriate measure of comparative expenses. In reviewing comparative costs, Lipper provides information on the Funds contractual investment management fee in comparison with the contractual investment management fee rate that would have been charged by other funds within its Lipper expense group assuming they were similar in size to the Fund, as well as the actual total expenses of the Fund in comparison with those of its Lipper expense group. The Lipper contractual investment management fee analysis considers administrative fees to be part of investment management fees. The Lipper report showed the Funds contractual management fee rate to be below the median of its Lipper expense group and its actual total expense ratio to be 56 basis points above the median of such group. The Board believed the investment management fee and actual total expense ratio of the Fund, as shown in the Lipper report, to be acceptable, and noted that the Lipper report showed the Funds total expense ratio excluding investment-related expenses and taxes to be the second lowest in the Lipper expense group. MANAGEMENT PROFITABILITY. The Board also considered the level of profits realized by the Manager and its affiliates in connection with the operation of the Fund. In this respect, the Board reviewed the Fund profitability analysis that addresses the overall profitability of Franklin Templetons U.S. fund business, as well as its profits in providing management and other services to each of the individual funds during the 12-month period ended September 30, 2013, being the most recent fiscal year-end for Franklin Resources, Inc., the Managers parent. In reviewing the analysis, the Board recognized that allocation methodologies are inherently subjective and various allocation methodologies may be reasonable while producing different results. In this respect, the Board noted that while management continuously makes refinements to its methodologies in response to organizational and product related changes, the overall approach as defined by the primary drivers and activity measurements has remained consistent with that used in the Funds 38 | Semiannual Report Franklin Universal Trust Shareholder Information (continued) Board Review of Investment Management Agreement (continued) profitability report presentations from prior years. Additionally, the Funds independent registered public accounting firm had been engaged by the Manager to periodically review the reasonableness of the allocation methodologies to be used solely by the Funds Board in reference to the profitability analysis. In reviewing and discussing such analysis, management discussed with the Board its belief that costs incurred in establishing the infrastructure necessary for the type of fund operations conducted by the Manager and its affiliates may not be fully reflected in the expenses allocated to the Fund in determining its profitability, as well as the fact that the level of profits, to a certain extent, reflected operational cost savings and efficiencies initiated by management. In addition, the Board considered a third-party study comparing the profitability of the Managers parent on an overall basis to other publicly held managers broken down to show profitability from management operations exclusive of distribution expenses, as well as profitability including distribution expenses. The Board also considered the extent to which the Manager and its affiliates might derive ancillary benefits from fund operations, including potential benefits resulting from allocation of fund brokerage and the use of commission dollars to pay for research. Based upon its consideration of all these factors, the Board determined that the level of profits realized by the Manager and its affiliates from providing services to the Fund was not excessive in view of the nature, quality and extent of services provided. ECONOMIES OF SCALE. The Board also considered whether the Manager realizes economies of scale as the Fund grows larger and the extent to which any such benefit is shared with the Fund and its shareholders. The Board believed that a managers ability to realize economies of scale and the sharing of such benefit is a more relevant consideration in the case of an open-end fund whose size increases as a result of the continuous sale of its shares. A closed-end investment company such as the Fund does not continuously offer shares, and growth following its initial public offering will primarily result from market appreciation, which benefits its shareholders. While believing economies of scale to be less of a factor in the context of a closed-end fund, the Board believes at some point an increase in size may lead to economies of scale that should be shared with the Fund and its shareholders and intends to monitor future growth of the Fund accordingly. Proxy Voting Policies and Procedures The Funds investment manager has established Proxy Voting Policies and Procedures (Policies) that the Fund uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Funds complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Funds proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Semiannual Report | 39 Franklin Universal Trust Shareholder Information (continued) Quarterly Statement of Investments The Fund files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Certifications The Funds Chief Executive Officer  Finance and Administration is required by the New York Stock Exchanges Listing Standards to file annually with the Exchange a certification that she is not aware of any violation by the Fund of the Exchanges Corporate Governance Standards applicable to the Fund. The Fund has filed such certification. In addition, the Funds Chief Executive Officer  Finance and Administration and Chief Financial Officer and Chief Accounting Officer are required by the rules of the U.S. Securities and Exchange Commission to provide certain certifications with respect to the Funds Form N-CSR and Form N-CSRS (which include the Funds annual and semiannual reports to shareholders) that are filed semiannually with the Commission. The Fund has filed such certifications with its Form N-CSR for the year ended August 31, 2013. Additionally, the Fund expects to file, on or about April 29, 2014, such certifications with its Form N-CSRS for the six months ended February 28, 2014. 40 | Semiannual Report Semiannual Report F RANKLIN U
